IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RAYMOND RIVAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5719

MR. C. HODGSON, WARDEN,
COLUMBIA CORRECTIONAL
INSTITUTION; MS. JULIE
JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellees.


_____________________________/

Opinion filed December 5, 2017.

An appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Raymond Rivas, pro se, Appellant.

No appearance for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and JAY, JJ., CONCUR.